Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendments entered on December 31, 2021 have addressed the objections to the specification & claims AND the 35 USC 112 rejection set forth in the previous office action.  Claims 2-3, 11-12 & 18-19 have been cancelled.  Claims 1, 4-10, 13-17 & 20 remain pending.

Allowable Subject Matter
Claims 1, 4-10, 13-17 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to be directed to an automobile inflatable pump with a piston with an outer periphery defining a first annular groove, a first sealing surface defined on a rear end surface of the first annular groove & a front end surface provided with air inlet holes communicating with the first annular groove with a front end surface is movably received within a piston cavity, such that the piston divides the piston cavity into a front cavity having an inflation inlet & rear cavity communicating with the external environment.  Wherein the sealing ring comprises an outer ring that is more protuberant than an inner ring, a second annular groove defined between the inner & outer ring & a second sealing surface is defined at a connection position between the inner & outer ring.  The sealing ring is also provided within the first annular groove of the piston such that when a pressure of the front cavity is greater than the pressure of the rear cavity, the second sealing surface is abutted against the first sealing surface in a sealed manner, and the air inlet holes are not in communication with the rear cavity, the second annular groove is in communication with the front cavity, and when a pressure of the front cavity is smaller than that of the rear cavity, there is a gap between the second sealing surface and the first sealing surface, and the air inlet holes are in communication with the rear cavity through the gap.  
It is the examiner’s finding that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a piston ring with such a specific shape & function as the piston ring of the instant application.
The closest prior art found that provided a teaching of a “u-shaped” sealing ring with an inner & outer ring have the sealing ring axially retained within the piston body (such that it wouldn’t be designed to be axially displaced within the piston body) and the already have a fluid flow passage defined within the piston body, see Figure 4 of Wang (US 2008/0240943 A1) & Figure 1 of Glide et al (US 2021/0062489 A1).  There is no motivation (beyond hindsight reconstruction) to modify either of those references to have inlet holes in communication with the first annular groove that contains the sealing ring OR to have the sealing ring able to be displaced within the piston (as outlined in Claim 1).
While prior art was found that do provide a piston sealing ring that also can be axially displaced so that the sealing ring also acts as an inlet valve (see Figure 2 of both Chou (US 6,514,058 B1) & Teck (US 6,120,266 A)), however in both references there is no motivation to modify either of their sealing rings to have an outer ring with a front end more protuberant with an inner ring such that the sealing ring is able to be displaced within the piston (as outlined in Claim 1) without relying on hindsight reconstruction.
For these reasons, Claim 1 (and all of the corresponding dependent claims) were found to be allowable.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The applicant’s arguments entered on December 31, 2021 have been fully considered.  
The examiner agrees that the amendments to the specification have addressed the objections to the specification made in the previous office action.
The applicant has argued that neither the combination of Wang & Chou OR Wang & Teck teaches the proposed amendments to the claims.  The examiner would agree and upon performing a new search, no prior art was found that would demonstrate that one of ordinary skill in the art would arrive at the applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746